Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Drawings
The replacement drawing sheet filed 9/30/2021 has been APPROVED by the Office.


Claim Objections
Claims 15-18 are objected to because of the following informalities:  
In regard to claims 15-18, clear proper antecedent basis for the “mesh layer sheet” in line 1 of claims 15, 16, 17, 18 and 19 should be defined;  the Office takes NOTE that only a “liquid permeable mesh layer” has been previously defined in claim 4 and not a “mesh layer sheet” as claimed.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0239102).
The Lee et al. reference discloses a protective article 10 (see at least Figure 2) for undergarments comprising a thin absorbent sheet 21 (i.e. which can also be referred to as a thin absorbent member), a liquid permeable backside sheet (see sheet 26 in Figure 2 with liquid permeable sheet 17 layered therewith) and a liquid permeable skin-contact surface sheet 17, as claimed.
In regard to claim 3, see paragraphs [0053] and [0054] where hydrophilic sheet is disclosed.
In regard to claim 5, see paragraph [0050].
In regard to claim 8, see paragraph [0064] and edges 41, 42, 43 and 44.
	In regard to claim 9, any one of the materials disclosed in paragraphs [0067] and [0068], especially woven, fibrous or spunbond webs would be considered “velcro” like (i.e. “hook-and-loop fasteners”).
	In regard to claim 10, see paragraph [0058].
	In regard to claims 11 and 12, see different shapes of the absorbent core 21 disclosed in paragraph [0061] and the outer perimeters of the different shapes terminate at a sub-area.
	In regard to claims 19-21, see back-side or garment-facing sheet which is constructed similarly to the skin-contact sheet with apertures therein (see paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0239102) in view of Ong et al. (US 2013/0158494).
The Lee et al. reference discloses a protective article (see above), but fails to disclose a mesh or grid layer as claimed.  The Ong et al. reference discloses another protective article having a mesh or grid layer (see reference numeral 95 and 100) arranged to distribute or spread the moisture outward.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protective article of Lee et al. to have a mesh or grid layer as claimed in view of the teachings of Ong et al. to distribute or spread the moisture outward.
Claims 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0239102).
The Lee et al. reference discloses a protective article (see above), but fails to disclose the holes or perforations in the skin contact sheet as being sized a minimum of 0.3 mm (claim 6), the skin contact sheet having a weight basis of 30-60 gsm and being less than 5 mm thick (claim 7), the water absorbing resin in the thin absorbent sheet as being less than 10% of composition (claim 13) and the thin absorbent sheet as having a weight basis between 10 to 100 gsm and a thickness of less than 5 mm (claim 14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protective article of Lee et al. to have the holes or perforations in the skin contact sheet as being sized a minimum of 0.3 mm (claim 6), the skin contact sheet having a weight basis of 30-60 gsm and being less than 5 mm thick (claim 7), the water absorbing resin in the thin absorbent sheet as being less than 10% of composition (claim 13) and the thin absorbent sheet as having a weight basis between 10 to 100 gsm and a thickness of less than 5 mm (claim 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. In regard to Applicant’s repeated argument that the backsheet layer of Lee fails to disclose a material of permeability.  As pointed out in the rejection, Lee discloses a backsheet layer 26 with a protective layer 17.  Upon careful review of Lee and particularly paragraph [0095] of Lee, the protective layer includes both permeable and impermeable laters 17A and 17B.  Furthermore, Lee goes on to disclose other layers made of liquid permeable materials (see description of backsheet layer 22 in paragraph [0026].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649